NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                          Submitted September 24, 2007*
                           Decided September 25, 2007

                                      Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 07-1049

UNITED STATES OF AMERICA,                      Appeal from the United States
    Plaintiff-Appellee,                        District Court for the Northern
                                               District of Illinois, Eastern Division
      v.
                                               No. 04-CR-1012-1
KRZYSTOF STOJKOWSKI,
    Defendant-Appellant.                       James B. Zagel,
                                               Judge.

                                    ORDER

       Krzystof Stojkowski pleaded guilty to bank fraud, see 18 U.S.C. § 1344, and
the district court imposed a below-guidelines sentence of 96 months’ imprisonment.
Stojkowski appeals and contends only that the district court violated the ex post
facto clause by determining his guidelines range using the Sentencing Guidelines
Manual in effect at the time of sentencing, not the manual in effect during the


      *
         After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 07-1049                                                                    Page 2

commission of his offense. Had the parties used the latter manual, he argues, his
total offense level would be reduced by one. Stojkowski acknowledges that this
contention contravenes current precedent, and that he raises the issue strictly to
preserve it for further review. See United States v. Demaree, 459 F.3d 791 (7th Cir.
2006), cert denied, 127 S.Ct 3055 (2007) (holding ex post facto clause inapplicable to
sentencing guidelines).

      Accordingly, the judgment of the district court is AFFIRMED.